DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of making a mixed-porosity microfluidic chip comprising the step of sintering microporous structures in a channel , classified in C22B 1/16. 
II. Claims 14-20, drawn to a mixed-porosity microfluidic chip including channels containing carbon carbonate spheres therein, classified in C08K 2003/265.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of claim 1 requires the step of sintering microporous structures in a channel and can be used to make a mixed-porosity microfluidic chip that does not require sphere made of calcium carbonate whereas the mixed-porosity microfluidic chip of claim 14 requires spheres of made of calcium carbonate and can be made by using a process that does not require the step of sintering microporous structures in a channel. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The inventions have acquired a separate status in the art in view of their
different classification
B) The inventions have acquired a separate status in the art due to their
recognized divergent subject matter
C) The inventions require a different field of search, e.g. searching different
classes/subclasses or electronic resources, or employing different search
strategies or search queries.
During a telephone conversation with attorney Scott F. Wendorf on August 1, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 14-20 directed to the second group of invention nonelected without traverse. 
Accordingly, claims 14-20 are cancelled by the examiner’s amendment as being drawn to a non-elected invention non-elected without traverse placing the application in condition for allowance .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
Claims 14-20 are cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Neirinek et al (US Publication 2010/0233009), teaches a method of making porous structures or materials, including the colloidal processing of solid particle emulsions to form a green body that can be directly sintered without a de-binding step, see abstract) comprising: 
providing a suspension (referred to as a stabilized emulsion in claim 11 of Neirineck, which recites “making a solid particle stabilised emulsion from a combination of at least two immiscible fluids, and solid ceramic or metallic particles”) including sacrificial particles (see claim 11 of Neirinek (see [0004], which recites “sacrificial materials: a common route to obtain pores is the inclusion of an organic material into a green body. These organic materials can have almost any shape and/or size, and a multitude of such materials, including starch and polymers may be used. Mostly spherical particles are used since spherical pores offer obvious advantages in terms of mechanical and thermal shock properties”); 
sintering the microporous structures (see claim 11 of Neirinek, which recites “directly sintering said ceramic or metallic green body without a de-binding step”). 
Neirineck doesn’t teach a method including mixing spherical grains and sacrificial particles in a suspension wherein sacrificial particles are larger than spherical grains and injecting a solvent into a channel of a microfluidic chip, the solvent dissolving the sacrificial particles and thereby forming macropores between at least some of the microporous structures, thereby forming a mixed-porosity microfluidic chip. 
In addition, Hedayat et al (“Review on fabrication techniques for porous electrodes of solid oxide fuel cells by sacrificial template method”) teaches mixing spherical grains (illustrated as starting metal salts in Figure 3)  and sacrificial particles (referred to as pore-former in section 2.3. in page 1224 and illustrated in Figure 3) wherein sacrificial particles are larger than spherical grains (see Figure 3) and injecting the suspension into a channel (see first column on page 1227, which recites “dope solution is injected through a spinneret under pressure where the inner shell contains bore liquid	also injected under pressure. Then the hollow fibers are sintered at high temperatures over 1000 °C. The important controlling parameters are powder particle size, […], injection pressure, […]. Using this method a unique, dense and porous ceramic can be fabricated in one step, and the thickness, shape and size of pores can be controlled”). 
However, the cited prior art, Neirinek et al and Hedayat,  neither teaches nor suggests a method including mixing sacrificial particles and spherical grains, injection the suspension in a channel of a microfluidic channel, the spherical grains forming microporous structures in the channel of the microfluidic chip, and injecting a solvent into the channel of the microfluidic chip, the solvent dissolving the sacrificial particles and forming macropores between at least some of the microporous structures, thereby forming a mixed-porosity microfluidic chip, as required by instant independent claim 1. 
As a result, claim 1 is hereby allowed and the dependent claims 2-13, also in accordance with patentability requirements, are also hereby allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: IUPAC document on “Recommendation for the characterization of porous solids”: the following distinctions and definitions adopted by the International Union of Pure and Applied Chemistry are made of record: micropores have widths smaller than 2 nm, mesopores have widths between 2 and 50 nm, macropores have widths larger than 50 nm (see page 1745).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797